Citation Nr: 1121093	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  05-20 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for dental disability due to VA medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1962 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.  

In September 2006, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in August 2007 and October 2009, when it was remanded for further development.  It has now returned to the Board for further appellate consideration.  As is discussed in further detail below, the Board finds that VA has substantially complied with its prior remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


FINDINGS OF FACT

1.  The Veteran underwent dental treatment in 2001 and 2002 at a VA facility, during which he had teeth extracted, had crowns removed, and was fitted with partial overlays.

2.  The probative and competent clinical evidence of record is against a finding that the Veteran has a current dental disability due to the Veteran's care and treatment at a VA facility in 2001 and 2002.



CONCLUSION OF LAW

The criteria for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a dental disability have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In VA correspondence to the Veteran in June 2004, VA informed him of what evidence was required to substantiate the claim.  In VA correspondence in March 2006, VA informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because complete VCAA notice was not provided prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  


Duty to assist

With regard to the duty to assist, the claim's file contains VA and private medical records and correspondence, lay statements, and the Veteran's statements in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The claims file includes the pertinent dental treatment records from VA facilities in Phoenix, Arizona, and Loma Linda, California, and the private medical opinions referenced by the Veteran.  

In October 2009, the Board remanded the Veteran's claim for the RO to obtain a "fee basis" dental examination/opinion.  In response to the October 2009 remand, the RO obtained a November 2010 VA examination, rather than a fee basis examination.  The Veteran's representative contends that a remand is warranted to obtain a fee basis dental examination, as had been directed by the Board in its October 2009 remand.  The Board finds that a remand is not necessary, and that the RO substantially complied with its October 2009 remand.  The purpose of directing that a examination be provided on a fee basis was to obtain an opinion from someone who was not affiliated with the dentists and/or oral surgeons who treated the Veteran.  In 2001 and 2002, the Veteran was treated through the Phoenix Arizona VA Health Care System (PVAHCS).  The November 2010 VA examination/opinion was obtained from a clinician at the Southern Arizona VA Health Care System (SAVAHCS), located in Tucson, Arizona.  The evidence reflects that the November 2010 examiner was not one of the clinicians who had previously treated the Veteran in 2001 and 2002, and there is no indication that he was associated with those clinicians.  Moreover, there is no indication that he is in anyway biased in favor of the PVAHCS or against the Veteran.  Therefore, in the absence of any evidence that the SAVAHCS November 2010 examiner was not independent, the Board finds that the RO substantially complied with its remand.  (The Board also notes that the claims file includes evidence that VA made numerous inquiries into obtaining a fee basis examination over a nine month period, prior to scheduling the Veteran for a VA examination; thus, the record reflects that VA attempted to comply with the exact directives of the Board prior to substantial compliance.)

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria

38 U.S.C. § 1151

38 U.S.C. § 1151 provides that compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service-connected.  For purposes of this section, a disability or death is a qualifying additional disability if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151 (West 2002 & Supp. 2010).

To determine whether additional disability exists within the meaning of § 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately. See 38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause. See 38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. See 38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination. See 38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause. 38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the Veteran's representative's informed consent. See 38 C.F.R. § 3.361(c), (d)(1).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initially, the Board notes that the Veteran has stated that he is not requesting additional monthly compensation for his dental condition, but that he is requesting payment for his out-of-pocket expenses to "correct" the PVAHCS dental work.  (See VA Form 9, dated in June 2005).  As the Veteran has never averred, and the evidence is against a finding, that any dental work was emergent in nature, the Board notes that the Veteran is not entitled to reimbursement for medical expenses under 38 U.S.C.A. § 1728(a) or 38 U.S.C.A. § 1725.  Thus, the RO adjudicated the Veteran's claim under 38 U.S.C.A. § 1151.  The Board finds that § 1151 is the proper regulation to adjudicate the Veteran's claim for a disability due to the actions of VA medical personnel.  

In 2001 and 2002, the Veteran received dental treatment at a VA dental facility in Phoenix, Arizona.  An April 2001 VA medical record reflects that the Veteran had a dental history of fair oral hygiene, and severe attrition with parafunctional habits.  His endodontic was noted to have questionable obturation of palatal canal #14, his gingiva were noted to be slightly inflamed, and he had localized vertical defects of the alveolar bone at #12, 14, 21, and 29.  The diagnosis was partially dentate, generalized moderate chronic periodontitis with localized advanced periodontitis #12, 14, 21, 29, and severe generalized attrition.  The treatment plan was root canal therapy of some teeth, periodontal osseous resective surgery/crown lengthening of some teeth, extraction of some teeth, and full mouth rehabilitation crowning of all teeth.

April and May 2001 VA medical records reflect that the Veteran was to have pantograph clutches fabricated.  At an April 2001 appointment, the Veteran reported that he had a "plane to catch", questioned the length of time of the appointment, and left the dental office prior to completion of the pantograph tracing.  At the next appointment, the Veteran presented for continuation of pantographic clutch fabrication and after one hour, questioned the need for the pantographic tracing.  The clinician informed the Veteran that pantographic tracing was a diagnostic procedure that is essential to begin the process of restoring the Veteran's teeth and was a necessary first step.  He further informed the Veteran that without it, crowns for the Veteran's advanced state of attrition would be contraindicated.  The records reflect that the Veteran decided to have the work done outside the VA system and left the dental office.  The examiner noted that given the amount of time it will take to complete a full mouth rehabilitation on the Veteran (8 to 12 months) and the Veteran's inability to sit for extended appointments, a full mouth rehabilitation is contraindicated.  It was further noted that if the Veteran should ever seek dental care at the VA, maxillary/mandibular over partials would be more appropriate.  

The Veteran returned for further treatment at the PVAHCS in June 2001.  It was noted that the Veteran "understands that crowns are contraindicated and we will be attempting to restore his teeth using over partials."  

The Veteran's subsequent VA treatment consisted of extraction of several non-restorable teeth, removal of crowns, composite core build ups, and the making and fitting of over partials.  Treatment records from November 2002 through June 2003 reflect that after receiving the over partials, the Veteran reported that he had bitten his tongue, was not comfortable wearing the over partials, and had functional problems.  The Veteran was interested in receiving fixed prosthetics.

A November 2002 VA dental note by Dr. M.B. (maxillofacial prosthodontist) reflects that the Veteran was informed that he would need to continue trying to adapt to overpartials.  The examiner noted:

Fixed restorations are likely contraindicated given his level of parafunction, advanced attrition and bleeding disorder.  [The Veteran] would require crown lengthening of all teeth to be crowned.  [The Veteran] would also need to wear overpartial as temporary while crowns are being fabricated.  If [the Veteran] cannot tolerate the overpartial now he will not be able to wear it to protect the crown preps.  The likely outcome of doing crown preps will be the remaining tooth structure will fracture to the gumline and [the Veteran] will need complete denture therapy.  [The Veteran] needs to give the overpartials a chance.  

A subsequent November 2002 VA dental note by Dr. D.B. (maxillofacial prosthodontist) reflects that he consulted with Dr. M.B. regarding the Veteran's overlay prostheses.  It was the opinion of Dr. D.B. that the esthetics/phonetics "are excellent".  He further noted that, in his opinion, the functional problems, per the Veteran, were related to the Veteran's "unrealistic expectations and disregard of [Dr. M. B.'s] instructions on use.

A December 2002 VA dental note reflects that the Veteran stated "I give up."  He stated that he could not wear the over partials due to a mix of masticatory and speech limitations.  He also complained of lack of prosthesis retention.  Subsequent December 2002 dental notes reflect that the Veteran was not wearing the partials on the dates of his appointments.  February 2003 dental notes also reflect that the Veteran was not wearing his complete partial set on his visits.  

A March 2003 VA dental note reflects that the Veteran was not wearing the prosthesis, and that both sets of overpartials were in dental cups, and one was missing a piece.  The examiner noted that the Veteran needed to try and wear them.  He further noted that fixed restorations are contraindicated due to limited amount of remaining tooth structure and contraindications of crown lengthening, and that any attempts to crown the remaining teeth will be unsuccessful.

A June 2003 statement from the Veteran reflects his gums bleed, he has difficulty enunciating, he has bit his tongue several times, and he cannot chew anything of substance without difficulty.

An October 2003 private dental clinic receipt reflects that the Veteran received porcelain bridges, and upper and lower metal partials.  

Statements in 2003 from the Veteran's daughter, son, friends, and aunt, reflect their opinions that the Veteran was not informed that he would need dentures prior to the work being done, that the Veteran was unsure why he had teeth extracted, the Veteran's "plastic dentures are a joke" and do not "cover his teeth all the way", that his teeth ended up a "botched up mess" that appears to have been "done deliberately to him", that he can no longer eat, and that he has continual pain where his crowns were removed.   The Board finds that these statements have little, if any, probative value, with regard to the issue on appeal.  While the opinions may be competent as to what the lay writers have witnessed or how they feel with regard to the Veteran's dental work, none of the writers has been shown to have any dental training or expertise.  Therefore, they are not competent to render an opinion as to whether the Veteran has a dental disability due to VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  Moreover, there is no evidence of record that the statements regarding the Veteran's knowledge and consent as to the procedures are based on anything other than the Veteran's self reported history to the writers as to what took place.  The Board finds that the contemporaneous dental records are more probative than these lay statements. 

Dental treatment records from the Loma Linda VA dental facility reflect that in January 2005, the Veteran had numerous porcelain crowns made and fit, and dentures.  May and July 2005 records reflect he was satisfied with the bite and esthetics. 

The claims file contains four post treatment clinical opinions with regard to the Veteran's dental work.  First, correspondence dated in February 2004 from Dr. R.A. reflects the following:

It is my opinion, after looking at the teeth that were extracted, that they all could have been made serviceable, and should have never been extracted.  The appliance that is called an over-denture, which was made for [the Veteran] is very ill-fitting and he is unable to wear it.

Second, a July 2005 VA examination report by the Chief of Dental Service at the PVAHCS states that he had reviewed the Veteran' s claims file and medical records, that examination of the Veteran was not needed, and that the care the Veteran received at the VA dental clinic was indicated, appropriate, and well done.  

Third, correspondence dated in January 2008 from Dr. J.G. reflects the following:

I consulted with [the Veteran] on June 30th 2003 regarding dental treatment that he had received at the VA dental clinic.  All posterior teeth except 21, 28, 4, and 5 were extracted.  Teeth numbers 4 and 5 were prepared for crowns as well as teeth numbers 28 and 29 but, no crowns were placed.  An overdenture was placed over these teeth.  In my opinion this treatment was incomplete and inadequate." 

Fourth, a November 2010 VA opinion from a clinician at the SAVAHCS reflects that the clinician conducted an extensive review of the Veteran's claim file and dental records.  He opined that all of the Veteran's extractions were based on sound practice and that the loss of the Veteran's posterior teeth was due to localized severe periodontal disease or extensive caries.  He opined that the treatment provided by the Phoenix facility was consistent with treatment provided for patients with severe attrition due to a parafunctional habit.  He further opined:

It is my opinion that [the Veteran] received first rate care form [sic] the Phoenix VAMC.  I do not feel that the Phoenix VA or the dental specialists were in any way negligent, careless, lacking in skill, or shoewd [sic] poor judgment.

With regard to the private medical opinions, the VA examiner stated that it is impossible to ascertain the periodontal condition from an extracted tooth.  He also noted that both VA clinicians who reviewed the Veteran's treatment (Dr. D.B. and Dr. M.B.) were board certified prosthodontists , while the Veteran's private dentists were generalists.  Finally, he stated "it is accepted in the dental literature that premolar occlusion (what [the Veteran] currently has ) although not ideal, is adequate for mastication.  Therefore it is my opinion that disability does not exist.  On many veterans the best that can be achieved is to establish premolar occlusion." 

The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  The Board has considered all of the opinions noted above, and finds that the opinion of the VA clinician at the Southern Arizona VAMC is the most probative.  

The November 2010 VA examiner reviewed all of the Veteran's records.  The Board acknowledges the decision of the U.S. Court of Appeals for the Federal Circuit in Gardin v. Shinseki, No. 07-1812, 2009 WL 1006160 (Vet. App. Apr. 14, 2009), in which the Court held that a medical opinion may not be discounted solely on the ground that the opining physician did not review the Veteran's medical service records.  In the present case; however, the private physicians have provided no indication that they reviewed the Veteran's dental treatment records from the VA facilities.  Although both private dentists indicated that they had worked on the Veteran prior to his VA dental treatment, they did not provide any records or indication that the considered his periodontal condition when rendering an opinion.  Moreover, and more importantly, without a review of the VA dental records, the private clinicians cannot adequately and reasonably provide an opinion as to the treatment provided by VA.  In order to opine as to the adequacy of treatment, the clinicians, would by the very nature of the issue, have to understand what treatment was provided and the VA clinician's reason for providing such treatment.  Without a review of the VA dental records, the fact provider would have been the Veteran himself, and the Veteran has not been shown to possess the necessary expertise and knowledge with regard to the dental procedures which were performed and the reasons why.  The Veteran's account of what medical professionals purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence. See Robinette v. Brown, 8 Vet. App. 69, 77 (1995). See also LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

In addition, both rationales provided by the private clinicians were lacking in substance.  Dr. R.A. stated that he had looked at the teeth which were extracted and that they could have been made serviceable and should  never have been extracted.  He did not, however, discuss the periodontal situation of the Veteran and whether that would have necessitated the extraction of the teeth.  As noted by the Southern Arizona VA clinician, "it is impossible to ascertain the periodontal condition from an extracted tooth."  Dr. R. A. also noted that the over-denture which was made for the Veteran is very ill-fitting and the Veteran was unable to wear it, but failed to state whether it was ill-fitting due to a failure by VA to exercise the degree of care that would be expected of a reasonable health care provider, or based on the Veteran's reported failure to try to adapt to the over-dentures, as evidenced by his statement that he "gave up".   

Dr. J.G. stated that "[a]ll posterior teeth except 21, 28, 4 and 5 were extracted.  Teeth number 4 and 5 were prepared for crowns as well as teeth numbers 28 and 29 but, no crowns were replaced.  An overdenture was placed over these teeth.  In my opinion this treatment was incomplete and inadequate."  Dr. J.G. provided no rationale for his opinion, and no explanation as to why an overdenture, instead of crowns, was inadequate or incomplete treatment.

With regard to the VA opinions, the July 2005 VA examination report by the Chief of Dental Service of the Phoenix VA Health Care System stated that he had reviewed the Veteran' s claims file and medical records, and that the care the Veteran received at the VA dental clinic was indicated, appropriate, and well done.  He did not, however, examine the Veteran.  

The Board finds that the opinion of the November 2010 Southern Arizona VA clinician is the most probative, because he examined the Veteran, reviewed the clinical records, and provided a supporting rationale.

As noted above, to establish causation, the evidence must show that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  The probative evidence of record does not show that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  

The Board also acknowledges the various lay statements that the actions of the VA clinician, Dr. M. B., may have been deliberately malicious or revengeful.  The Board finds that any such statements are less than credible and are not supported by the record.  The evidence of record reflects that at least seven clinicians (dentists, dental students, periodontist, and oral/maxillofacial surgeons) examined the Veteran, treated the Veteran, and/or reviewed his dental records in 2001 and 2002.  The Board finds that if Dr. M.B.'s had provided care due to a malicious or revengeful intent, it would have been reasonable for any one of the numerous other clinicians to have questioned the treatment provided, and to have such noted such in the record.  No such notations are of record.  Moreover, the probative November 2010 VA medical opinion reflects the opinion of the examiner that the Veteran received "first rate care" from the Phoenix VAMC, and that in no way did the VA dental specialists show poor judgment.

The Board will next discuss whether the VA MC acted without the Veteran's informed consent.  38 C.F.R. § 17.32 provides that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment. 

In a statement dated in June 2003, the Veteran avers that the Phoenix VA clinician failed to explain anything to him and the word "denture" was never mentioned.  He stated that he assumed that he was to be given individual crowns or caps.   A May 2001 record reflects that the Veteran was informed that pantographic tracing was necessary for crowns, and without it, crowns would not be indicated.  The Veteran left the dental office without receiving a complete pantographic tracing.  Thus, there is evidence that the Veteran could have reasonably assumed that he would not be given crowns, as he had not received the essential pantographic tracing.  More importantly, a June 2001 dental record reflects that the Veteran "understands that crowns are contraindicated and we will be attempting to restore his teeth using over partials."  An August 2008 dental record reflects "reviewed findings with [the Veteran].  Recommend proceeding with extraction of non restorable teeth #14, 29.  Patient scheduled for extractions.  A September 6, 2001 dental note by a dental student reflects that she "obtained informed consent" prior to extractions of teeth #14 and #29.  A subsequent September 2001 dental note reflects "the medical history was reviewed, the indications and contraindications were discussed, a diagnosed was made and a treatment plan was authorized.  The student was under my direct supervision during the entire procedure."  

A November 2001 oral surgery note reflects that a dental student removed three crowns.  A subsequent November 2001 dental note by a VA oral maxillofacial surgeon reflects that "the medical history was reviewed, the indications and contraindications were discussed, a diagnosed was made and a treatment plan was authorized.  The student was under my direct supervision during the entire procedure."

The Board finds that the evidence of record reflects that the Veteran was aware that he would have his teeth extracted and that he would be given partial overlays, and that he consented to such treatment.  The evidence of record does not show that the Veteran has a disability due to a failure by VA to exercise the degree of care that would be expected of a reasonable health care provider or that VA furnished hospital care, medical or surgical treatment, or examination without the informed consent of the Veteran. See 38 C.F.R. § 3.361(c), (d)(1).

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of compensation for a dental disability under 38 U.S.C.A. §§ 1151.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for dental disability due to VA medical treatment is denied.




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


